            Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

 TANEQUA MONIQUE BRAYBOY and
 MICKEY FRED, as CO-ADMINISTRATORS
 OF THE ESTATE OF C.D.F., TRANEQUA
 MONIQUE BRAYBOY, individually, and                     Case No.: 3:21-cv-384
 MICKEY FRED, individually

                 Plaintiffs,

        v.
                                                        JURY DEMANDED
 FISHER-PRICE, INC., MATTEL, INC.,
 WAL-MART, INC., WAL-MART
 ASSOCIATES, INC., WAL-MART
 TRANSPORTATION, LLC., WAL-MART
 STORES EAST, LIMITED PARTNERSHIP,
 WAL-MART CO. USA, LLC, WAL-MART
 REALTY CO., WAL-MART TRS, LLC, and                     March 19, 2021
 RACHEL FORD.

                 Defendants.


                           DEFENDANTS’ NOTICE OF REMOVAL

       Defendants Fisher-Price, Inc., Mattel, Inc., Walmart Inc., Walmart Associates, Inc.,

Walmart Transportation, LLC, Walmart Stores East, Limited Partnership, Walmart.Com USA,

LLC (erroneously named “Wal-Mart Co. USA LLC”), Walmart Realty Co., Walmart TRS, LLC,

Walmart Stores East, Inc. and Rachel Ford (collectively “Defendants”), by and through their

undersigned attorneys, file this Notice of Removal and remove this case from the Superior Court

Judicial District of Fairfield at Bridgeport, Connecticut to the United States District Court for the

District of Connecticut, under 28 U.S.C. §§ 1332, 1441, and 1446. In support of this Notice,

Defendants state as follows:

       1.       On or about February 11, 2021, Plaintiffs Tanequa Monique Brayboy and Mickey

Fred, Co-Administrators of the Estate of C.D.F., Tanequa Monique Brayboy, individually, and
            Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 2 of 13




Mickey Fred, individually (collectively “Plaintiffs”), filed a Complaint in the Superior Court

Judicial District of Fairfield at Bridgeport, Connecticut, naming Defendants Fisher-Price, Inc.,

Mattel, Inc., Walmart Inc., Walmart Associates, Inc., Walmart Transportation, LLC, Walmart

Stores East, Limited Partnership, Walmart.Com USA, LLC (erroneously named “Wal-Mart Co.

USA LLC”), Walmart Realty Co., Walmart TRS, LLC, and Rachel Ford, docket number FBT-

CV21-6104421. A complete copy of all state court filings, including Plaintiffs’ Complaint, are

attached as Exhibit A.

       2.       On February 17, 2021, Plaintiffs served their Complaint on Walmart Inc. via its

registered agent CT Corporation. (Walmart Inc. Service of Process, Exhibit B).

       3.       On February 17, 2021, Plaintiffs served their Complaint on Defendant Walmart

Associates, Inc. via its registered agent CT Corporation. (Walmart Associates, Inc. Service of

Process, Exhibit C).

       4.       On February 17, 2021, Plaintiffs served their Complaint on Defendant Walmart

Transportation, LLC via its registered agent CT Corporation. (Walmart Transportation, LLC

Service of Process, Exhibit D).

       5.       On February 17, 2021, Plaintiffs served their Complaint on Defendant Walmart

Stores East, Limited Partnership via its registered agent CT Corporation. (Walmart Stores East,

Limited Partnership Service of Process, Exhibit E).

       6.       On February 17, 2021, Plaintiffs served their Complaint on Defendant

Walmart.Com USA, LLC (erroneously named “Wal-Mart Co. USA LLC”) via its registered agent

CT Corporation. (Walmart.Com USA, LLC Service of Process, Exhibit F).




                                               2
            Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 3 of 13




       7.       On February 17, 2021, Plaintiffs served their Complaint on Defendant Walmart

TRS, LLC via its registered agent CT Corporation. (Walmart TRS, LLC Service of Process,

Exhibit G).

       8.       On February 17, 2021, Plaintiffs served their Complaint on unnamed Defendant

Walmart Stores East, Inc. via its registered agent CT Corporation. (Walmart Stores East, Inc.

Service of Process, Exhibit H).

       9.       On or around February 17, 2021, Plaintiff mailed via certified mail Service of

Process to Fisher-Price. (Fisher-Price Service of Process, Exhibit I).

       10.      On or around February 17, 2021, Plaintiff mailed via certified mail Service of

Process to Defendant Mattel, Inc. (Mattel Service of Process, Exhibit J).

       11.      Plaintiffs attempted service on Rachel Ford at the Walmart store location in

Shelton, Connecticut where Ms. Ford was formerly the Store Manager. However, when service

was attempted, Ms. Ford no longer worked there or lived in Connecticut. As of the date of the

filing of Plaintiffs’ lawsuit and this removal, Defendant Rachel Ford was and is a citizen of Illinois.

She has not been properly served in Illinois with Plaintiffs’ Complaint. 1

       12.      On February 11, 2021, Plaintiffs filed the underlying Complaint in the Superior

Court Judicial District of Fairfield at Bridgeport, Connecticut and reference Walmart Realty Co.

in the complaint caption, but Walmart Realty Co. is not listed in the summons and plaintiffs have

not effectuated proper service on this entity as of the date of this Notice of Removal. 2




1
  By including Defendant Rachel Ford in this Notice of Removal, Ms. Ford does not waive, and
expressly reserves, any all defenses, including improper service.
2
  By including Defendant Walmart Realty Co. in this Notice of Removal, Walmart Realty Co.
does not waive, and expressly reserves, any all defenses, including improper service .
                                                  3
          Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 4 of 13




        13.    Upon information and belief, no other process, proceedings, or orders have been

filed or issued in the case or served on Defendants. Defendants specifically reserve all rights to

assert any defenses and/or objections to which they may be entitled, including but not limited to

improper service.

        14.    Under 28 U.S.C. § 1441, removal is proper if the district court to which the case is

removed has original subject matter jurisdiction of the action.

        15.    This Court has original subject matter jurisdiction over this case because the parties

have complete diversity and the amount in controversy exceeds $75,000.00. See 28

U.S.C.§ 1332(a) (“[t]he district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and

is between . . . [c]itizens of different States”). This case can therefore be removed to the United

States District Court for the District of Connecticut.

                               I.      DIVERSITY OF PARTIES3

        16.    Under 28 U.S.C. §1332(c)(2), when Plaintiffs are acting as the personal

representative of a decedent, the decedent’s citizenship at the time of his or her death controls

diversity jurisdiction. Decedent C.D.F. was domiciled at the time of her death at 72 Sherman Park

Circle, Bridgeport, Connecticut 06608. Thus, Plaintiffs are now and were at the time they filed

this action, and at all times pertinent hereto, citizens and residents of the State of Connecticut. (See

State of Connecticut Court of Probate, Bridgeport Probate Court, Decree Granting Administration

or Probate of Will, Estate of C.D.F., Exhibit K (p. 1, “decedent … domiciled at the time of death

at 72 Sherman Park Circle, Bridgeport, CT 06608”).



3
  Plaintiffs failed to allege the citizenship of any of the Defendants named in their Complaint.
Defendants therefore set forth their pertinent citizenship information below. Should the Court
require any addition information, Defendants will provide that information upon request.
                                                   4
         Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 5 of 13




       17.     Plaintiff Tanequa Brayboy, individually, is now and was at all times pertinent

hereto, a citizen and resident of the State of Connecticut as evidenced by her home address listed

on Plaintiffs’ Summons in this lawsuit. That address, 72 Sherman Park Circle, Bridgeport,

Connecticut, is identical to the address listed on the June 7, 2019 Decree Granting Administration

or Probate of Will, meaning Ms. Brayboy has continuously resided in Connecticut since June 7,

2019, presently resides in Connecticut today, and is therefore a citizen of Connecticut. (See

Summons, Exhibit A; see also State of Connecticut Court of Probate, Bridgeport Probate Court,

Decree Granting Administration or Probate of Will, Estate of C.D.F., Exhibit K).

       18. Plaintiff Mickey Fred, individually, is now and was at all times pertinent hereto, a

citizen and resident of the State of Connecticut as evidenced by his home address listed on

Plaintiffs’ Summons in this lawsuit.       That address, 72 Sherman Park Circle, Bridgeport,

Connecticut, is identical to the address listed on the June 7, 2019 Decree Granting Administration

or Probate of Will, meaning Mr. Fred has continuously resided in Connecticut since June 7, 2019,

presently resides in Connecticut, and is therefore a citizen of Connecticut. (See Summons, Exhibit

A; see also State of Connecticut Court of Probate, Bridgeport Probate Court, Decree Granting

Administration or Probate of Will, Estate of C.D.F., Exhibit K).

       19.     Defendant Fisher-Price, Inc. states that it is now and was at the time Plaintiffs filed

this action a corporation organized and incorporated under the laws of Delaware with its principal

place of business located in New York. Under 28 U.S.C. § 1332(c)(1), Fisher-Price is therefore

deemed to be a citizen of Delaware and New York and not a citizen of Connecticut.

       20.     Defendant Mattel, Inc. states that it is now and was at the time Plaintiffs filed this

action, a corporation organized and incorporated under the laws of Delaware with its principal




                                                  5
         Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 6 of 13




place of business located in California. Under 28 U.S.C. § 1332(c)(1), Mattel is therefore deemed

to be a citizen of Delaware and California and not a citizen of Connecticut.

       21.     Defendant Walmart Inc. states that it is now and was at the time Plaintiffs filed this

action, a corporation organized and incorporated under the laws of Delaware with its principal

place of business located in Bentonville, Arkansas. Under 28 U.S.C. § 1332(c)(1), Walmart Inc. is

therefore deemed to be a citizen of Delaware and Arkansas and not a citizen of Connecticut.

       22.     Defendant Walmart Associates, Inc. states that it is now and was at the time

Plaintiffs filed this action, a corporation organized and incorporated under the laws of Delaware

with its principal place of business located in Bentonville, Arkansas.           Under 28 U.S.C.

§ 1332(c)(1), Walmart Associates, Inc. is therefore deemed to be a citizen of Delaware and

Arkansas and not a citizen of Connecticut.

       23.     Defendant Walmart Transportation, LLC states that it is now and was at the time

Plaintiffs filed this action, a Delaware limited liability company, and an indirectly, wholly-owned

subsidiary of Walmart Inc, meaning Walmart Inc. is a member. The other member and direct parent

of Walmart Transportation, LLC is Walmart Stores East, LP, of which WSE Management, LLC

is the general partner, and WSE Investment, LLC is the limited partner. The sole member of both

WSE Management, LLC and WSE Investment, LLC is Walmart Stores East, LLC, whose sole

member is Walmart Inc. As noted above in Paragraph 21, Walmart Inc. is a corporation organized

and incorporated under the laws of Delaware with its principal place of business located in

Bentonville, Arkansas. Under 28 U.S.C. § 1332(c)(1), Walmart Transportation, LLC is therefore

deemed to be a citizen of Delaware and Arkansas and not a citizen of Connecticut.

       24.     Defendant Walmart Stores East, Limited Partnership states that it is now and was

at the time Plaintiffs filed this action, a Delaware limited partnership with its principal place of



                                                 6
         Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 7 of 13




business in Bentonville, Arkansas. The sole limited partner of Walmart Stores East, L.P. is WSE

Investment, LLC. The sole general partner of Walmart Stores East, L.P. is WSE Management,

LLC. The sole member of both WSE Management, LLC and WSE Investment, LLC is Walmart

Stores East, LLC, whose sole member is Walmart Inc. As noted above in Paragraph 21, Walmart

Inc. is a corporation organized and incorporated under the laws of Delaware with its principal place

of business located in Bentonville, Arkansas. Under 28 U.S.C. § 1332(c)(1) Walmart Stores East,

Limited Partnership is therefore deemed to be a citizen of Delaware and Arkansas and not a citizen

of Connecticut.

       25.     Defendant Walmart.Com USA, LLC (erroneously named “Wal-Mart Co. USA,

LLC”) states that it is now and was at the time Plaintiffs filed this action a California limited

liability company, of which Walmart Stores East, LP is the sole member. Walmart Stores East,

LP, is a Delaware limited partnership, of which WSE Management, LLC is the general partner,

and WSE Investment, LLC is the limited partner. The sole member of WSE Management, LLC

and WSE Investment, LLC is Walmart Stores East, LLC, whose sole member is Walmart Inc. As

noted above in Paragraph 21, Walmart Inc. is a corporation organized and incorporated under the

laws of Delaware with its principal place of business located in Bentonville, Arkansas. Under 28

U.S.C. § 1332(c)(1), Walmart.Com USA, LLC is therefore deemed to be a citizen of Delaware

and Arkansas and not a citizen of Connecticut.

       26.     Defendant Walmart Realty Co. states that it is now and was at the time Plaintiffs

filed this action, a corporation organized and incorporated under the laws of Arkansas with its

principal place of business in Los Angeles, California. Under 28 U.S.C. § 1332(c)(1), Walmart

Realty Co.is therefore deemed to be a citizen of California and Arkansas and not a citizen of

Connecticut.



                                                 7
          Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 8 of 13




       27.     Defendant Walmart TRS, LLC states that it is now and was at the time Plaintiffs

filed this action an indirectly, wholly owned subsidiary of Walmart Inc., meaning Walmart Inc. is

a member. As noted above in Paragraph 21, Walmart Inc. is a corporation organized and

incorporated under the laws of Delaware with its principal place of business located in Bentonville,

Arkansas. The direct parent and other member of Walmart TRS, LLC is Walmart Real Estate

Business Trust. Walmart Real Estate Business Trust is a non-governmental corporate entity,

specifically a Delaware Trust with its principal place of business in Bentonville, Arkansas. Under

28 U.S.C. § 1332(c)(1), Walmart TRS, LLC is therefore deemed to be a citizen of Delaware and

Arkansas and not a citizen of Connecticut.

       28.     Defendant Walmart Stores East, Inc. states that it is now and was at the time

Plaintiffs filed this action a corporation organized under the laws of Delaware with its principal

place of business in Bentonville, Arkansas. Under 28 U.S.C. § 1332(c)(1), Walmart Stores East,

Inc. is therefore deemed to be a citizen of Delaware and Arkansas and not a citizen of Connecticut.

       29.     Defendant Rachel Ford states that she is now and was at the time Plaintiffs filed

this action a citizen of Illinois. (Rachel Ford Declaration, Exhibit L) Under 28 U.S.C.

§ 1332(c)(1), Rachel Ford is therefore a citizen of Illinois and not Connecticut. See Universal

Licensing Corp. v. Lungo, 293 F.3d 579, 581 (2d Cir. 2002) (finding where removal is based on

diversity of citizenship, the parties must be diverse both at the time of removal and at the time the

state court complaint was filed); see also United Food & Commercial Workers Union, Local 919,

AFL–CIO v. Centermark Properties Meriden Square, Inc., 30 F.3d 301 (2d. Cir. 1994) (noting the

“where [the] basis of removal is diversity then diversity of citizenship must exist at [the] time [the]

action was filed in state court as well as at [the] time of removal”) (citing Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 3723, at 311–12 (1990)); Albstein v. Six Flags



                                                  8
          Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 9 of 13




Entm’t Corp., No. 10 Civ. 5840(RJH), 2010 WL 4371433, at *2 (S.D.N.Y. Nov. 4, 2010) (“Where

removal is predicated on diversity, the parties must be diverse both at the time of removal and at

the time the state court complaint was filed.”) (citing Vasura v. ACANDS, 84 F.Supp.2d

531(S.D.N.Y. 2000)).

        30. Based on the above, Plaintiffs and Defendants are thus “citizens of different States”

for purposes of subject matter jurisdiction as Plaintiffs are citizens of Connecticut and no

Defendant is a citizen of Connecticut. 28 U.S.C. § 1332(a)(1).

                             II.     AMOUNT IN CONTROVERSY

        31.     Under 28 U.S.C. § 1446(c)(2)(B), removal based on diversity of citizenship is

proper if the Court finds, by a preponderance of the evidence, that the amount in controversy

exceeds $75,000.00, exclusive of interest and costs. The amount in controversy in this case exceeds

the sum of $75,000, exclusive of interest and costs.

        32.     “A party invoking the jurisdiction of the federal court has the burden of proving

that it appears to a ‘reasonable probability’ that the claim is in excess of the statutory jurisdictional

amount.” Tongkook America, Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir.

1994) (citing Moore v. Betit, 511 F.2d 1004, 1006 (2d Cir. 1975)). “This burden is hardly onerous,

however, for we recognize ‘a rebuttable presumption that the face of the complaint is a good faith

representation of the actual amount in controversy.’” Scherer v. Equitable Life Assur. Soc., 347

F.3d 394, 397 (2d Cir. 2003) (quoting Wolde–Meskel v. Vocational Instruction Project Cmty.

Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999)).

        33.     Plaintiffs’ Complaint, on its face, exceeds the requisite $75,000.00 threshold to

remove this case to federal court. Plaintiffs’ allege C.F.D.’s fatality was caused by a product sold




                                                   9
         Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 10 of 13




by Defendant Fisher-Price.4 (Pls.’ Compl., ¶¶ 14-19). As a result, Plaintiffs seek monetary and

compensatory damages for C.F.D.’s loss of life; hospital and emergent care; loss of future earning

capacity due to death; loss of consortium, including loss of affection, companionship, and society;

punitive damages for recklessness under C.G.S.A. § 52-240b; and attorney’s fees under C.G.S.A.

§ 52-240a. (Pls.’ Compl. ¶¶20-22, 36-39, and at p. 101).

       34.     Even where a Complaint does not specify a precise dollar amount in excess of

$75,000.00, courts in this circuit have routinely find that complaints with claims alleging

permanent injury or death, loss of consortium, punitive damages, and attorney’s fees (or some

combination thereof), satisfy the jurisdictional limit. See, e.g., Viens v. Wal–Mart Stores, Inc., No.

96–CV–2602, 1997 WL 114763, at *2–3 (D.Conn. Mar. 4, 1997) (finding reasonable probability

that amount in controversy requirement was satisfied when plaintiff’s complaint alleged severe

injuries and lost wages); Zido v. Werner Enters., Inc., 498 F.Supp.2d 512, 513–514

(N.D.N.Y.2006) (finding that “[a]lthough [p]laintiffs do not specify a precise dollar amount

sought,” a fair reading of the complaint showed that plaintiffs’ claims for damages exceeded

$75,000 when plaintiffs claimed, among other things, serious injuries, medical expenses and loss

of consortium); James v. Gardner, 2004 WL 2624004 at *4 (E.D.N.Y. 2004) (noting that although

the complaint merely stated that the $25,000 jurisdictional requirement for New York state court

was met, defendant showed reasonable probability that damages exceeded $75,000 when

complaint alleged “severe and permanent personal injuries”).




4
  Defendants deny any and all liability and dispute that Plaintiffs’ claims have merit, and therefore,
dispute that Plaintiffs will be able to recover any damages at all. However, for the purposes of
determining the amount-in-controversy, the merits of Plaintiffs’ claims are not taken into account.
Rather, the determination of the amount-in-controversy depends upon Plaintiffs’ allegations, the
types of damages sought, and a possible amount that could be awarded if Plaintiffs are successful
in the lawsuit. Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 85-86 (2014).
                                                 10
         Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 11 of 13




       35.     Based on the nature of the claims asserted and the relief sought by Plaintiffs

(including punitive damages and attorney’s fees), and consistent with the above case law in this

circuit, Defendants have shown by a preponderance of the evidence that the amount in controversy

as pleaded in the Complaint exceeds the $75,000 jurisdictional threshold.

                III.    PROCEDURAL REQUIREMENTS FOR REMOVAL

       36.     As required by 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

thirty (30) days of Defendants’ receipt, by service of process or otherwise, of the initial pleading.

By filing this Notice of Removal, Defendants do not waive any rights or defenses, and expressly

reserve all rights and defenses they may have with respect to Plaintiffs’ Complaint.

       37      Promptly after filing this Notice of Removal, Defendants will serve Plaintiffs and

file a copy of this Notice of Removal with the Superior Court Judicial District of Fairfield at

Bridgeport, Connecticut, to effect removal of this action to the United States District Court for the

District of Connecticut, under 28 U.S.C. § 1446(d). A true and correct copy of the Notice of Filing

of Notice of Removal is attached as Exhibit M.

       WHEREFORE, Defendants hereby remove the above-captioned matter, now pending in

the Superior Court Judicial District of Fairfield County at Bridgeport, Connecticut to the United

States District Court for the District of Connecticut.

Dated: March 19, 2021

                                              /s/ James O. Craven
                                              James O. Craven (ct18790)
                                              WIGGIN &DANA LLP
                                              One Century Tower
                                              265 Church Street
                                              P.O. Box 1832
                                              New Haven, CT 06508-1832
                                              T: 203-498-4361
                                              F: 203-782-2889
                                              jcraven@wiggin.com

                                                 11
Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 12 of 13




                            /s/ Brandon Cox
                            Lori G. Cohen (pro hac vice forthcoming)
                            Brandon D. Cox (pro hac vice forthcoming)
                            GREENBERG TRAURIG, LLP
                            The Terminus
                            3333 Piedmont Road, N.E.
                            Suite 2500
                            Atlanta, GA 30305
                            T: 678-553-2100
                            F: 678-553-2212
                            cohenl@gtlaw.com
                            coxb@gtlaw.com

                            Mary Olga Lovett (pro hac vice forthcoming)
                            GREENBERG TRAURIG, LLP
                            1000 Louisiana Street
                            Suite 1700
                            Houston, TX 77002
                            T: 713-374-3500
                            F: 713-374-3505
                            lovettm@gtlaw.com

                            Attorneys for Defendants Fisher-Price, Inc. and
                            Mattel, Inc. Walmart, Inc., Walmart Associates,
                            Inc., Walmart Transportation, LLC, Walmart Stores
                            East, Limited Partnership, Walmart. Com. USA,
                            LLC, Walmart Realty Co., Walmart TRS, LLC, and
                            Rachel Ford




                              12
         Case 3:21-cv-00384-RNC Document 1 Filed 03/19/21 Page 13 of 13




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2021, I electronically transmitted the attached document

to the Clerk’s Office using CM/ECF System and served the foregoing by electronic mail to the

following:


JOSEPH R. ROSSETTI, ESQ.
Juris No.: 408519
MOORE, OBRIEN, & FOTI
891 Straits Turnpike
Middlebury, CT 06762
Telephone: (203) 272-5881

Attorney for Plaintiffs


                                             /s/ James O. Craven
                                            James O. Craven




                                               13
